



                        Exhibit 10.38
FOURTH AMENDMENT TO CREDIT AGREEMENT
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of
September 6, 2017, by and among ALICO, INC., a Florida corporation (“Alico”),
ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”), ALICO PLANT
WORLD, L.L.C., a Florida limited liability company (“Plant World”), ALICO FRUIT
COMPANY, LLC, a Florida limited liability company (“Fruit Company”), ALICO LAND
DEVELOPMENT INC., a Florida corporation (“Land Development”), ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”, and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”), the Guarantors
party hereto and RABO AGRIFINANCE LLC (formerly known as Rabo Agrifinance,
Inc.), a Delaware limited liability company (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014, as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, that certain Second
Amendment to Credit Agreement dated as of July 16, 2015, that certain Third
Amendment to Credit Agreement dated as of September 30, 2016 and that certain
Consent and Waiver Agreement dated as of December 20, 2016 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
WHEREAS, Borrowers have requested that Lender amend the Credit Agreement to
extend the Revolving Credit Maturity Date to November 1, 2019; and
WHEREAS, Lender is willing to agree to the requested amendment on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:
1.Amendment to Credit Agreement. Section 1.1 of the Credit Agreement, Defined
Terms, is hereby modified and amended by deleting the definition of “Revolving
Credit Maturity Date” set forth therein in its entirety and inserting in lieu
thereof the following:
““Revolving Credit Maturity Date” means November 1, 2019.”
2.    No Other Amendments. Except as expressly set forth above, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any right, power or remedy of Lender under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other


1
ATL 22199056v4

--------------------------------------------------------------------------------




Loan Documents. Except for the amendment set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and each Borrower and each Guarantor hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Credit Agreement or any of the other Loan Documents or a course of dealing
with Lender at variance with the Credit Agreement or the other Loan Documents
such as to require further notice by Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future.
Each Borrower and each Guarantor acknowledges and expressly agrees that Lender
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents, as
amended herein.
3.    Representations and Warranties. In consideration of the execution and
delivery of this Amendment by Lender, each Borrower and each Guarantor hereby
represents and warrants in favor of Lender as follows:
(a)    The execution, delivery and performance by each Borrower and each
Guarantor of this Amendment (i) are all within such Borrower’s corporate,
limited liability company or other similar powers, as applicable, (ii) have been
duly authorized, (iii) do not require any consent, authorization or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority or any other Person, except for such as have been obtained or made and
are in full force and effect, (iv) will not violate any applicable law or
regulation or the Organizational Documents of such Borrower or Guarantor, (v)
will not violate or result in a default under any material agreement binding
upon such Borrower or Guarantor, (vi) will not conflict with or result in a
breach or contravention of, any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Borrower or
Guarantor is a party or affecting such Borrower or Guarantor or their respective
properties, and (vii) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of such Borrower or Guarantor or any of their respective properties;
(b)    This Amendment has been duly executed and delivered by each Borrower and
each Guarantor, and constitutes the legal, valid and binding obligations of each
such Borrower or Guarantor enforceable against each Borrower and each Guarantor
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (ii)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(c)    As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), except
to the extent previously fulfilled with respect to specific prior dates;


2
ATL 22199056v4

--------------------------------------------------------------------------------




(d)    Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and
(e)    No Borrower or Guarantor has knowledge of any challenge to Lender’s
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents.
4.    Effectiveness. This Amendment shall become effective as of the date set
forth above (the “Amendment Effective Date”) upon Lender’s receipt of each of
the following, in each case in form and substance satisfactory to Lender:
(a)    this Amendment duly executed by each Borrower, Guarantor and Lender;
(b)        the Renewal Promissory Note in the form attached hereto;
(c)        the written consent of each of MetLife and New England Life Insurance
Company to the extension of the Revolving Credit Maturity Date;
(d)        payment to Lender of a renewal fee in the amount of $25,000; and
(e)        all other documents, certificates, reports, statements, instruments
or other documents as Lender may reasonably request.
5.    Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).
6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of a signature page hereto by facsimile transmission
or by other electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.
7.    Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
8.    Governing Law. This Amendment shall be deemed to be made pursuant to the
laws of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.


3
ATL 22199056v4

--------------------------------------------------------------------------------




9.    Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
10.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.


[Remainder of this page intentionally left blank.]


4
ATL 22199056v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.
BORROWERS:
ALICO, INC., a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer
 
ALICO-AGRI, LTD., a Florida limited partnership
By: Alico, Inc., a Florida corporation, 
   its General Partner
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer
 
ALICO PLANT WORLD, L.L.C., a Florida limited liability company
By: Alico-Agri, Ltd., a Florida limited 
 partnership, its Sole Member
By: Alico, Inc., a Florida corporation, 
its General Partner
By:                 
   Name: John E. Kiernan
Title: Chief Financial Officer
 
ALICO FRUIT COMPANY, LLC, a Florida limited liability company
By: Alico, Inc., a Florida corporation, 
   its Managing Member
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
ALICO LAND DEVELOPMENT INC., a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer



S-5
FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
ALICO CITRUS NURSERY, LLC, a Florida limited liability company
By: Alico, Inc., a Florida corporation,  
   its Managing Member
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer



GUARANTORS:
734 CITRUS HOLDINGS, LLC
By: ALICO, INC., as its sole member
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
734 HARVEST, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
734 CO-OP GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
734 LMC GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
734 BLP GROVES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 



S-6
FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
ALICO CHEMICAL SALES, LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
ALICO SKINK MITIGATION, LLC
By: Alico, Inc., its Manager
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 
ALICO FRESH FRUIT LLC
By:                 
   Name: John E. Kiernan 
   Title: Chief Financial Officer
 
 


LENDER:
RABO AGRIFINANCE LLC,
a Delaware limited liability company
By:                    
   Name:  
   Title:







S-7
FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






FORM OF
SECOND RENEWAL PROMISSORY NOTE
PURSUANT TO F.S. 201.08, THIS SECOND RENEWAL PROMISSORY NOTE IS A RENEWAL OF
THAT CERTAIN RENEWAL PROMISSORY NOTE DATED AS OF SEPTEMBER 30, 2016 (THE “FIRST
RENEWAL NOTE”), AS SUCH FIRST RENEWAL NOTE RENEWED THAT CERTAIN PROMISSORY NOTE
DATED AS OF DECEMBER 1, 2014 PAYABLE TO BANK BY THE UNDERSIGNED OBLIGORS IN THE
ORIGINAL PRINCIPAL AMOUNT OF $70,000,000 (THE “ORIGINAL NOTE”). FLORIDA
DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450 WERE REIMITTED TO THE FLORIDA
DEPARTMENT OF REVENUE BY BANK OR ON BEHALF OF BANK AS REQUIRED BY LAW IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ORIGINAL NOTE, WHICH IS NOT
SECURED BY FLORIDA REAL PROPERTY. NO ADDITIONAL SUMS ARE BEING ADVANCED
HEREUNDER, NOR WERE ANY ADDITONAL SUMS ADVANCED UNDER THE FIRST RENEWAL NOTE AND
NO PERSONS HAVE BEEN ADDED AS ADDITIONAL OBLIGORS PURSUANT TO THE TERMS HEREOF.
ACCORDINGLY, NO ADDITIONAL DOCUMENTARY STAMP TAXES ARE DUE AND PAYABLE IN
CONNECTION WITH THIS SECOND RENEWAL PROMISSORY NOTE. THE ORIGINAL NOTE AND THE
FIRST RENEWAL NOTE ARE ATTACHED HERETO.
SECOND RENEWAL PROMISSORY NOTE
$70,000,000.00    __________ __, 2017
FOR VALUE RECEIVED, the undersigned ALICO, INC., a Florida corporation
(“Alico”); ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”); ALICO
PLANT WORLD, L.L.C., a Florida limited liability company (“Plant World”); ALICO
FRUIT COMPANY, LLC, a Florida limited liability company (“Fruit Company”); ALICO
LAND DEVELOPMENT INC., a Florida corporation (“Land Development”); ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”, and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”) hereby, jointly
and severally, promise to pay to the order of RABO AGRIFINANCE LLC, a Delaware
limited liability company (together with its successors and assigns, hereinafter
“Bank”), on or before the Revolving Credit Maturity Date, the aggregate
principal amount of SEVENTY MILLION AND 00/100 DOLLARS (US$70,000,000.00) or, if
less, the aggregate unpaid principal amount of all Loans made by Bank to the
undersigned, in immediately available funds as provided in the Credit Agreement
(defined below), together with interest thereon, until such principal amount is
paid in full, at such interest rates, and payable at such times, as provided in
the Credit Agreement. All payments shall be made to Bank in lawful money of the
United States of America at 12443 Olive Blvd., Suite 50, St. Louis, MO 63141.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of December 1, 2014, as amended by
that certain First Amendment to Credit Agreement and Consent dated as of
February 26, 2015, that certain Second Amendment to Credit Agreement dated as of
July 16, 2015, that certain Third Amendment to Credit Agreement dated as of
September 30, 2016, that certain Consent and Waiver Agreement dated as of
December





--------------------------------------------------------------------------------





20, 2016 and by that certain Fourth Amendment to Credit Agreement dated of even
date herewith (as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrowers and Bank.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. This Note evidences the
Loans made by Bank under the Credit Agreement.
Bank may endorse and attach a schedule to reflect borrowings evidenced by this
Note and all payments and prepayments thereon; provided that any failure to
endorse such information (or an error contained in such information) shall not
affect the obligation of the Borrowers to pay amounts evidenced hereby.
Upon the occurrence of an Event of Default, all amounts evidenced by this Note
may, or shall, become immediately due and payable as provided in the Credit
Agreement without presentment, demand, protest or notice of any kind, all of
which are waived by the Borrowers. In the event payment of amounts evidenced by
this Note is not made at any stated or accelerated maturity, the Borrowers
agree, jointly and severally, to pay, in addition to principal and interest, all
costs of collection in connection therewith, including reasonable attorneys’
fees.
This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.
This Note shall be governed by, construed and interpreted in accordance with,
the laws of the State of Florida applicable to contracts made and to be
performed within the State of Florida, without reference to the conflicts of law
principles thereof.
Time is of the essence of this Note.
[Remainder of Page Intentionally Left Blank]


ATL 22199056v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed
under seal as of the date first above written.
 
ALICO, INC., 
a Florida corporation
By:                 
   Name: John E. Kiernan
   Title: Chief Financial Officer
 
ALICO-AGRI, LTD.,
a Florida limited partnership
By: Alico, Inc., a Florida corporation, its General Partner
By:                    
Name: John E. Kiernan
Title: Chief Financial Officer
 
ALICO PLANT WORLD, L.L.C., a Florida limited liability company
By: Alico-Agri, Ltd., a Florida limited partnership, its Sole Member
By: Alico, Inc., a Florida corporation,
its General Partner
By:                 
Name: John E. Kiernan 
Title: Chief Financial Officer
 
ALICO FRUIT COMPANY, LLC,
a Florida limited liability company
By: Alico, Inc., a Florida corporation, its Managing Member
By:                 
   Name: John E. Kiernan
   Title: Chief Executive Officer
 
ALICO LAND DEVELOPMENT INC.,
a Florida corporation
By:                 
Name: John E. Kiernan
Title: Chief Executive Officer



S-1
SECOND RENEWAL PROMISSORY NOTE



--------------------------------------------------------------------------------





 
ALICO CITRUS NURSERY, LLC,
a Florida limited liability company
By: Alico, Inc., a Florida corporation,
its Managing Member
By:              
   Name: John E. Kiernan  
   Title: Chief Executive Officer





S-2
SECOND RENEWAL PROMISSORY NOTE

